Filed 4/7/21 In re Douglas S. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re DOUGLAS S., a Person
 Coming Under the Juvenile Court
 Law.
                                                                 D076943
 THE PEOPLE,

           Plaintiff and Respondent,                             (Super. Ct. No. J239877)

           v.

 DOUGLAS S.,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Browder Willis, Judge. Affirmed and remanded with directions.
         Sheila O’Connor, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Michael P.
Pulos and Joy Utomi, Deputy Attorneys General, for Plaintiff and
Respondent.
                                       I.
                               INTRODUCTION
      The juvenile court found that Douglas S. (Douglas), a minor, committed
a felony assault by means of force likely to produce great bodily injury (Pen.
Code, § 245, subd. (a)(4))1 and personally inflicted great bodily injury on the
victim (§ 12022.7, subd. (a)). At the disposition hearing, the juvenile court
committed Douglas to the Youthful Offender Unit Program (YOU) at East
Mesa Juvenile Detention Facility.
      On appeal, Douglas contends that there is not substantial evidence in
the record to support the juvenile court’s finding that he inflicted great bodily
injury on the victim. We conclude that the record contains substantial
evidence to support the great bodily injury enhancement finding.
      While this appeal was pending, we requested supplemental briefing as
to whether the juvenile court erred in failing to calculate Douglas’s maximum
period of confinement. (See Welf. & Inst. Code, § 726, subd. (d)(1) [“If the
minor is removed from the physical custody of his or her parent or guardian
as the result of an order of wardship made pursuant to Section 602, the order
shall specify that the minor may not be held in physical confinement for a
period in excess of the maximum term of imprisonment which could be
imposed upon an adult convicted of the offense or offenses which brought or
continued the minor under the jurisdiction of the juvenile court”].) As both
parties acknowledge in their supplemental briefs, the juvenile court erred in
failing to calculate Douglas’s maximum period of confinement and to indicate
that period of confinement in the record.




1     Unless otherwise specified, all subsequent statutory references are to
the Penal Code.
                                        2
      Accordingly, we remand the matter to the juvenile court to permit that
court to calculate Douglas’s maximum period of confinement and to indicate
that period of confinement in the record. In all other respects, the disposition
order is affirmed.
                                       II.
                         FACTUAL BACKGROUND
      One afternoon in October 2019, the victim2 was visiting with three
friends outside an apartment complex. Douglas and a minor named D.L.
passed the group in a vehicle. The victim had previously been friends with
D.L., and the victim also knew Douglas.
      Douglas got out of the car and approached the victim in an aggressive
manner. Douglas accused the victim of betraying him and his gang. During
the confrontation, D.L. also approached the victim. After Douglas finished
confronting the victim, he began to walk away.
      After Douglas walked away, D.L. slapped the victim across her face,
hitting her nose. The victim responded by attempting to punch D.L., but she
was unable to strike D.L. because the victim’s friends were restraining her.
D.L. began to walk away from the victim.
      After the victim’s friends released her, the victim ran after D.L. to
confront her. By this time, D.L. was walking near Douglas. As the victim
approached D.L., Douglas punched the victim in the face, hitting her below
her right eye and on her nose. The force of the punch knocked the victim to
the ground. The victim was unable to brace herself as she fell, and her head
hit the concrete. Douglas and D.L. left the area.
      After the incident, the victim walked a short distance to her residence.
The victim’s father drove the victim and the victim’s stepmother to D.L.’s


2     The victim was 16 at the time of Douglas’s adjudication hearing.
                                       3
house, which was also nearby. While outside of D.L.’s residence, the victim’s
parents called the police.
      Police officers responded to D.L.’s residence and spoke with the victim.
After the victim spoke with the officers, paramedics arrived and took her to
the hospital in an ambulance.
      As a result of the incident, the victim suffered a facial contusion, a
facial laceration,3 a rib contusion, some knee pain, and, as discussed in
greater detail in part III, post, a nasal fracture.
                                        III.
                                  DISCUSSION
A. There is substantial evidence to support the trial court’s finding that
   Douglas inflicted great bodily injury on the victim

      Douglas claims that there is not substantial evidence in the record to
support the trial court’s finding that Douglas inflicted great bodily injury on
the victim (§ 12022.7, subd. (a)). According to Douglas, the victim’s “injury
was only minor, [and] the evidence did not sufficiently support the great
bodily injury [finding].”
      1. The juvenile court’s great bodily injury finding
      After finding that Douglas committed the charged offense of assault by
means of force likely to produce great bodily injury (§ 245, subd. (a)(4)), the
juvenile court found that Douglas inflicted great bodily injury on the victim
(§ 12022.7, subd. (a)) during the commission of that offense. The juvenile
court stated in relevant part:
         “With regard to the [great bodily injury] allegation, I find
         that the only [great bodily injury] would be the fracture.
         There are two indications of the fracture. First, on page
         [three] [of the victim’s medical records], that they

3     The laceration left a small scar under the victim’s eye.

                                         4
         performed the diagnostic testing and found the right-sided
         nasal bone fracture. And then when you go to page 47 [of
         the medical records]: findings. [‘]right-sided nasal bone
         fracture as seen. No other orbital or mandible fractures.[’]

         “[S]o it is clear that there was a nose fracture. [T]hat is
         [great bodily injury] [¶] . . . [¶] The court finds beyond a
         reasonable doubt that there is a true finding as to count 1
         and the [great bodily injury] allegation.”

      2. Relevant law
            a. Standard of review
      In determining the sufficiency of the evidence to support a conviction,
“the relevant question is whether, after viewing the evidence in the light
most favorable to the prosecution, any rational trier of fact could have found
the essential elements of the crime beyond a reasonable doubt.” (Jackson v.
Virginia (1979) 443 U.S. 307, 319 (Jackson), italics omitted.) “[T]he court
must review the whole record in the light most favorable to the judgment
below to determine whether it discloses substantial evidence—that is,
evidence which is reasonable, credible, and of solid value—such that a
reasonable trier of fact could find the defendant guilty beyond a reasonable
doubt.” (People v. Johnson (1980) 26 Cal.3d 557, 578.)
      A challenge to the sufficiency of the evidence supporting a true finding
on a great bodily injury enhancement (§ 12022.7, subd. (a)) is governed by the
same substantial evidence standard of review. (People v. Escobar (1992)
3 Cal.4th 740, 750 (Escobar)); see, e.g., People v. Saez (2015) 237 Cal.App.4th
1177, 1189.) As the Escobar court explained:
         “It is well settled that the determination of great bodily
         injury is essentially a question of fact, not of law.
         ‘ “Whether the harm resulting to the victim . . . constitutes
         great bodily injury is a question of fact for the jury.
         [Citation.] If there is sufficient evidence to sustain the

                                       5
         jury’s finding of great bodily injury, we are bound to accept
         it, even though the circumstances might reasonably be
         reconciled with a contrary finding.” ’ [Citations.]”
         (Escobar, supra, at p. 750.)

      The standard of review of an insufficiency claim in juvenile cases is the
same as in adult criminal cases. (In re Matthew A. (2008) 165 Cal.App.4th
537, 540.) In both instances, the reviewing court must “ ‘presume in support
of the judgment the existence of every fact the trier of fact could reasonably
deduce from the evidence’ ” and “ ‘make all reasonable inferences that
support the finding of the juvenile court.’ ” (In re Babak S. (1993)
18 Cal.App.4th 1077, 1089.)
            b. Substantive law
      Section 12022.7, subdivision (a) provides, “Any person who personally
inflicts great bodily injury on any person other than an accomplice in the
commission of a felony or attempted felony shall be punished by an additional
and consecutive term of imprisonment in the state prison for three years.”
      “Great bodily injury is defined in section 12022.7, subdivision (f), as
‘significant or substantial physical injury.’ However, ‘the injury need not be
so grave as to cause the victim “permanent,” “prolonged,” or “protracted”
bodily damage.’ [Citation.] ‘Proof that a victim’s bodily injury is “great” . . . is
commonly established by evidence of the severity of the victim’s physical
injury, the resulting pain, or the medical care required to treat or repair the
injury.’ ” (People v. Woods (2015) 241 Cal.App.4th 461, 486 (Woods).)
      3. Application
      The record in this case contains each type of evidence that the Woods
court stated is commonly used to establish the existence of great bodily
injury. With respect to the severity of the injury, the People presented
evidence that Douglas punched the victim in the face, below her right eye, on

                                         6
the bridge of her nose. The force of the punch “knocked [the victim] to the
ground,” causing her to hit her head on the concrete. She suffered a “[r]ight-
sided nasal bone fracture,” from the punch.
      The People also presented evidence that the victim suffered significant
pain from the blow. When asked to describe the amount of a pain that she
suffered from the punch on a scale of one to ten, with ten representing “an
extreme amount of pain,” the victim estimated her pain as being at an
“eight.” The victim also stated that Tylenol that she took on the day of the
injury did “not really” alleviate her pain.
      The People also presented evidence that the victim received medical
care to diagnose and treat her injury. Medical records offered in evidence
demonstrated that the victim underwent numerous diagnostic tests,
including “CT Facial Bones w/o Contrast,” “CT Spine Cervical w/o Contrast,”
and “CT Head w/o Contrast.” The scan of her facial bones revealed a nasal
fracture. A report from the emergency room stated:
         “Patient states she did fall backwards, she does not know
         [if] she lost consciousness or if she hit her head. Patient
         states she has significant pain, rates an 8 out of 10 over the
         right cheek, there is a laceration and swelling. Patient also
         complains of right shoulder pain, left knee pain and left-
         sided rib pain. Patient describes all the pain is throbbing.
         Patient does admit to mild lightheadedness.”

      Hospital personnel applied ice to the victim’s face, and provided her
with 650 milligrams of Tylenol.
      In sum, the juvenile court could have reasonably relied on evidence in
the record of “ ‘the severity of the victim’s physical injury, the resulting pain,
[and] the medical care required to treat or repair the injury’ ” (Woods, supra,
241 Cal.App.4th at p. 486), in finding that Douglas inflicted great bodily
injury during the commission of the charged offense.

                                         7
      Douglas’s arguments in support of his contention that the record lacks
substantial evidence of great bodily injury are unpersuasive. Douglas’s
primary argument is that “[w]hile historically, a fracture alone was found to
be a significant injury, courts have since found that an analysis of the specific
facts of each case must take place.” (See People v. Nava (1989)
207 Cal.App.3d 1490, 1497–1498 (Nava) [“a bone fracture does not qualify
automatically as a great bodily injury”]; but see People v. Villarreal (1985)
173 Cal.App.3d 1136, 1140–1141 [concluding that jury was properly
instructed “ ‘[a] bone fracture constitutes a substantial and significant
physical injury within the meaning of . . . [s]ection 12022.7’ ”].)
      Even assuming that a bone fracture does not constitute great bodily
injury as a matter of law (see Nava, supra, 207 Cal.App.3d at pp. 1497–1498),
in performing a sufficiency analysis, we must view the “evidence in the light
most favorable to the prosecution.” (Jackson, supra, 443 U.S. at p. 319.)
Thus, case law such as Nava does not establish that evidence of the victim’s
bone fracture does not constitute substantial evidence to support the trial
court’s great bodily injury finding. (See People v. Quinonez (2020)
46 Cal.App.5th 457, 464–465 [“While ‘every bone fracture’ is not great bodily
injury as a matter of law, a jury ‘very easily’ could find a broken nose
constitutes great bodily injury as a matter of fact if it ‘results in a serious
impairment of physical condition,’ ” quoting Nava, supra, at pp. 1497–1498].)
In this case, based on evidence in the record as to the nature of the victim’s
injury, her resulting pain, and the medical treatment that she received (see
ante), the juvenile court could reasonably find that the victim’s nasal fracture
constituted great bodily injury.
      We are not persuaded by Douglas’s contention that the juvenile “court
ignored the testimony of the victim.” To begin with, there is nothing in the


                                         8
record to support Douglas’s assertion as to how the juvenile court weighed
the victim’s testimony that he maintains was favorable to him. And even if
the juvenile court did disregard the victim’s testimony, “it is the exclusive
province of the trial judge or jury to determine the credibility of a witness and
the truth or falsity of the facts upon which a determination depends.” (People
v. Maury (2003) 30 Cal.4th 342, 403.) Moreover, Douglas mischaracterizes
the victim’s testimony pertaining to her injuries in two key respects. First,
Douglas contends that “when asked whether her nose had any pain, [the
victim] replied ‘a little bit, I guess. Not really.’ ” However, in so testifying,
the victim was distinguishing the pain from her “nose” injury with that
related “to [her] eye,” which the victim rated as an “eight.” In addition,
Douglas states that the “[victim] admitted that although her head hit the
concrete, she did not lose consciousness.” In fact, the victim testified that she

could not remember whether she had lost consciousness.4
      In sum, we conclude that there is substantial evidence in the record to
support the trial court’s finding that Douglas inflicted great bodily injury on
the victim.
B. The juvenile court erred in failing to calculate Douglas’s maximum period
   of confinement and to indicate in the record that maximum period of
   confinement

      When a minor is removed from the custody of his or her parents
pursuant to a wardship order, the juvenile court is required to indicate the
maximum period of physical confinement. (Welf. & Inst. Code, § 726, subd.



4     The relevant testimony is as follows:
         “[The prosecutor:] . . . [D]o you remember whether you lost
         consciousness or got knocked out at all?
         “[The victim:] No.”
                                         9
(d)(1); In re Julian R. (2009) 47 Cal.4th 487, 497.) The maximum period of
confinement must be reflected in the court’s minutes and may be orally
stated. (Cal. Rules of Court, rule 5.795(b); In re Julian R., supra, at p. 497.)
      The juvenile court declared Douglas a ward of the court and removed
him from his parents’ custody. However, the juvenile court did not note the
maximum period of confinement in its minute order as required under
California Rules of Court, rule 5.795(b), nor did it orally state the maximum
period of confinement.
      Accordingly, we remand the matter for the juvenile court to calculate a
maximum period of confinement and indicate that period of confinement in
the record, as required.
                                       IV.
                                 DISPOSITION
      The matter is remanded for the juvenile court to calculate Douglas’s
maximum period of confinement and to indicate that period of confinement in
the record. In all other respects, the disposition order is affirmed.


                                                            AARON, J.

WE CONCUR:

HALLER, Acting P. J.

GUERRERO, J.




                                       10